                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF INDIANA
                                       HAMMOND DIVISION


UNITED STATES OF AMERICA                                )
                                                        )
             v.                                         )        Cause No. 2:17 CR 00146
                                                        )
ERIC KRIEG                                              )

                             DEFENDANT’S SENTENCING MEMORANDUM

        Comes now the defendant, Eric Krieg, by his attorney, Kevin Milner, and hereby submits the

following sentencing memorandum.

                                         Summary of the Case

        Between 2012 and 2017, Eric Krieg wrote a blog that contained comments and opinions about

individuals and events related to Lake County, Indiana. In 2013 Victim 1, an attorney representing a

local individual, filed a lawsuit against Eric for statements he made on his blog. The lawsuit was

ultimately settled for $45,000 and an apology. In September, 2017 Eric, obviously still upset over the

lawsuit, manufactured a pipe bomb. He placed the pipe bomb in the U.S. Mail addressing it to Victim

1’s home. The pipe bomb detonated in the post office and never reached Victim 1. Victim 2, a postal

worker working in the office at the time, received minor injuries as a result of the detonation. Also in

September, 2017, Eric mailed a bullet and threatening letter to Victim 3. The motivation for the

mailing stemmed from a series of unpleasant online communications made between Eric and Victim

3. Victim 3 was never harmed.

                                         Sentencing Guidelines

        The presentence report accurately calculates Eric’s sentencing guidelines. However, the plea

agreement entered into by the parties, is a Rule 11(c)(1)(C) agreement which calls for an agreed upon

sentence of twenty-nine (29) years imprisonment.
                                        18 U.S.C. 3553(a) Factors

        The range suggested by the sentencing guidelines is advisory only and it is error for a district

court to give that range any presumption of reasonableness. United States v. Rita, 551 U.S. 338, 127

S.Ct. 2456, 2465 (2007)(citing United States v. Booker, 543 U.S. 220, 259 (2004)); United States v.

Demaree, 459 F.3d 791, 795 (7th Cir. 2006). Instead, the district court must consider the advisory

guideline range along with the other factors set out in 18 U.S.C. 3553(a), and determine, based on all

of those factors together the sentence that is sufficient, but not greater than necessary, to serve the

statutory purposes. 18 U.S.C. 3553(a) provides: Factors to be considered in imposing a sentence: The

court shall impose a sentence sufficient, but not greater than necessary, to comply with the purposes

set forth in paragraph (2) of this subsection. The court, in determining the particular sentence to be

imposed, shall consider:



                                 The Nature and Circumstances of the Offense
                              and the History and Characteristics of the Defendant:

        The nature and circumstances of the offense were outlined earlier in the Summary of the

Case. As to Eric’s history and characteristics, there is nothing in his past that would have ever led one

to believe that Eric was capable of committing these offenses. He is 47 years old. He has never been in

trouble before, either as a juvenile or an adult. At the time of the offense, he was living in a lovely

home in Munster, Indiana with Jill, his wife of 22 years, and their 4 children, Evan who is 17, James 15,

Elizabeth 12 and Jenna 10. (Eric and Jill subsequently divorced). He had been employed at BP in

Whiting, Indiana for 10 years as a mechanical engineer earning $100,000 per year. He was highly

educated, having received a Bachelors’ Degree in Mechanical Engineering from the University of

Buffalo in 1995 and a Masters’ Degree in the same field from the Illinois Institute of Technology in

                                                     2
Chicago, Illinois. In other words, he appeared in all respects to be living a model life. The strain of the

events and litigation that preceded these offenses effected Eric to a degree where he ultimately lost

his way. In June of 2018, while incarcerated on the present offense, he was diagnosed with depression

by medical staff. He is being given Zoloft for treatment. It should be noted that Eric’s mother also

suffers from depression and his maternal grandmother suffered from depression and bi-polar

disorder. Eric feels great remorse for his actions, both for the victims, as well as his family.



                                    Defendant’s Sentencing Recommendation

        Eric asks that the Court accept the terms of the plea agreement and impose the agreed upon

sentence of 29 years imprisonment.


                                                          Respectfully Submitted,

                                                          /s/ Kevin Milner
                                                          ______________________________
                                                          Kevin Milner


Kevin Milner
1201 N. Main Street
Suite A
Crown Point, IN 46307
(219)406-0556


                                         CERTIFICATE OF SERVICE

        I, Kevin Milner, hereby certify that I did serve a copy of the attached memorandum upon all
parties of record by electronically filing the same with the Clerk of the Court for the Northern District
of Indiana, Hammond Division, on March 13, 2019.

                                                          /s/ Kevin Milner
                                                          _____________________________
                                                          Kevin Milner


                                                     3
